
	

113 S2652 IS: To improve the design-build process in Federal contracting.
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2652
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To improve the design-build process in Federal contracting.
	
	1.Design-build construction process improvement(a)Civilian contractsSection 3309 of title 41, United States Code, is amended—(1)in subsection (d), by striking The maximum number specified in the solicitation shall not exceed 5 unless the agency determines
			 with respect to and all that follows through the period at the end and inserting the following: The maximum number specified in the solicitation shall not exceed 5 unless the head of the
			 contracting activity approves the contracting officer's justification that
			 an individual solicitation must have greater than 5 finalists to be in the
			 Federal Government’s interest. The contracting officer shall provide
			 written documentation of how a maximum number of offerors exceeding 5 is
			 consistent with the purposes and objectives of the two-phase selection
			 process.; and(2)by adding at the end the following new subsection:(f)Design and construction contractsTwo-phase selection procedures shall be used for entering into a contract for the design  and
			 construction of a public building, facility, or work when a  contracting
			 officer determines that the contract has a value of  $750,000 or
			 greater, as adjusted for inflation in accordance with	section 1908 of
			 title 41, United States Code..(b)Defense contractsSection 2305a(d) of title 10, United States Code, is amended—(1)in subsection (d) by striking The maximum number specified in the solicitation shall not exceed 5 unless the agency determines
			 with respect to and all that follows through the period at the end and inserting the following: The maximum number specified in the solicitation shall not exceed 5 unless the head of the agency
			 contracting activity approves the contracting officers justification that
			 an individual solicitation must have greater than 5 finalists to be in the
			 Federal Government’s interest. The contracting officer shall provide
			 written documentation of how a maximum number of offerors exceeding 5 is
			 consistent with the purposes and objectives of the two-phase selection
			 process.; and(2)by adding at the end the following new subsection:(f)Design and construction contractsTwo-phase selection procedures shall be used for entering into a contract for the design  and
			 construction of a public building, facility, or work when a  contracting
			 officer determines that the contract has a value of  $750,000 or
			 greater, as adjusted for inflation in accordance with	section 1908 of
			 title 41, United States Code..(c)Reports(1)Reports regarding agency actions(A)In generalThere shall be compiled for each executive agency  an annual report of each instance in which the 
			 agency awarded a design-build
			 contract pursuant to section 3309 of title 41, United States Code, or
			 section 2305a(d) of title 10, United States Code, as
			 amended by this Act, in which—(i)more than 5 finalists were selected for phase-two requests for	competitive proposals; or(ii)the contract was awarded without using two-phase selection	procedures.(B)ResponsibilityThe Director of the Office of Management and Budget shall designate the head of each  executive
			 agency
			 to serve as executive agent for the compilation of the report required by
			 subparagraph (A) and to facilitate public access to the report through
			 electronic means.  A notice of the availability of each report shall be
			 published in the Federal Register.(C)DeadlineThe first report shall include reportable instances during the fiscal year that includes the  date
			 of enactment of this Act.  Additional reports shall be issued for the
			 subsequent 4 fiscal years.  Each report shall be issued within 60 days
			 after the end of the fiscal year covered by the report.(2)GAO reportNot later than	270 days after the deadline for the final report required under paragraph (1),
			 the Comptroller General of the United States shall issue a report
			 analyzing the compliance of the various executive  agencies in complying
			 with
			 the requirements of section 3309 of title 41, United States Code, and
			 section 2305a(d) of title 10, United States Code, as applicable,  as
			 amended by this
			 section.
				(3)Executive agency definedIn this subsection, the term executive agency has the meaning given the term in section 133 of title 41, United States Code.
